                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JUSTIN L. WARE,                           )
                                          )
                    Petitioner,           )                 4:18CV3135
                                          )
             v.                           )
                                          )
STATE OF NEBRASKA,                        )      MEMORANDUM AND ORDER
                                          )
                    Respondent.           )
                                          )


      This matter is before the court on preliminary review of Petitioner Justin L.
Ware’s Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s claims,
when liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      CLAIM ONE:           Petitioner was denied equal protection of the laws
                           because he is black and poor and because the
                           consecutive sentences totaling 48 months for 12
                           misdemeanor counts of attempted criminal
                           nonsupport were grossly excessive.

      CLAIM TWO:           The Petitioner’s appointed defense counsel provided
                           ineffective assistance of counsel because he did
                           nothing to fight for Petitioner.

       The court determines that these claims, when liberally construed, are potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of these claims or any defenses to
them or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.
      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.     By December 7, 2018, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following text:
December 7, 2018: deadline for Respondent to file state court records in support of
answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.     The motion for summary judgment must be accompanied by a
                    separate brief, submitted at the time the motion is filed.

             B.     The motion for summary judgment must be supported by any state
                    court records that are necessary to support the motion. Those
                    records must be contained in a separate filing entitled:
                    “Designation of State Court Records in Support of Motion for
                    Summary Judgment.”

             C.     Copies of the motion for summary judgment, the designation,
                    including state court records, and Respondent’s brief must be
                    served on Petitioner except that Respondent is only required to
                    provide Petitioner with a copy of the specific pages of the record
                    that are cited in Respondent’s motion and brief. In the event that
                    the designation of state court records is deemed insufficient by
                    Petitioner or Petitioner needs additional records from the

                                           2
                   designation, Petitioner may file a motion with the court requesting
                   additional documents. Such motion must set forth the documents
                   requested and the reasons the documents are relevant to the
                   cognizable claims.

            D.     No later than 30 days following the filing of the motion for
                   summary judgment, Petitioner must file and serve a brief in
                   opposition to the motion for summary judgment. Petitioner may
                   not submit other documents unless directed to do so by the court.

            E.     No later than 30 days after Petitioner’s brief is filed, Respondent
                   must file and serve a reply brief. In the event that Respondent
                   elects not to file a reply brief, he should inform the court by filing
                   a notice stating that he will not file a reply brief and that the
                   motion is therefore fully submitted for decision.

            F.     If the motion for summary judgment is denied, Respondent must
                   file an answer, a designation and a brief that complies with terms
                   of this order. (See the following paragraph.) The documents must
                   be filed no later than 30 days after the denial of the motion for
                   summary judgment. Respondent is warned that failure to file an
                   answer, a designation and a brief in a timely fashion may
                   result in the imposition of sanctions, including Petitioner’s
                   release.

      4.    If Respondent elects to file an answer, the following procedures must be
followed by Respondent and Petitioner:

            A.     By December 7, 2018, Respondent must file all state court
                   records that are relevant to the cognizable claims. See, e.g., Rule
                   5(c)-(d) of the Rules Governing Section 2254 Cases in the United

                                          3
     States District Courts. Those records must be contained in a
     separate filing entitled: “Designation of State Court Records in
     Support of Answer.”

B.   No later than 30 days after the relevant state court records are
     filed, Respondent must file an answer. The answer must be
     accompanied by a separate brief, submitted at the time the answer
     is filed. Both the answer and the brief must address all matters
     germane to the case including, but not limited to, the merits of
     Petitioner’s allegations that have survived initial review, and
     whether any claim is barred by a failure to exhaust state remedies,
     a procedural bar, non-retroactivity, a statute of limitations, or
     because the petition is an unauthorized second or successive
     petition. See, e.g., Rules 5(b) and 9 of the Rules Governing
     Section 2254 Cases in the United States District Courts.

C.   Copies of the answer, the designation, and Respondent’s brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondent is only required to provide Petitioner
     with a copy of the specific pages of the designated record that are
     cited in Respondent’s answer and brief. In the event that the
     designation of state court records is deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designation, Petitioner may file a motion with the court requesting
     additional documents. Such motion must set forth the documents
     requested and the reasons the documents are relevant to the
     cognizable claims.

D.   No later than 30 days after Respondent’s brief is filed, Petitioner
     must file and serve a brief in response. Petitioner must not submit
     any other documents unless directed to do so by the court.

                           4
            E.     No later than 30 days after Petitioner’s brief is filed, Respondent
                   must file and serve a reply brief. In the event that Respondent
                   elects not to file a reply brief, he should inform the court by filing
                   a notice stating that he will not file a reply brief and that the merits
                   of the petition are therefore fully submitted for decision.

            F.     The clerk of the court is directed to set a pro se case management
                   deadline in this case using the following text: January 7, 2019:
                   check for Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule 6
of the Rules Governing Section 2254 Cases in the United States District Courts.

      DATED this 23rd day of October, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                           5
